18 N.Y.2d 804 (1966)
In the Matter of the Claim of Josephine Boccia, Respondent,
v.
City of New York, Appellant. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued September 20, 1966.
Decided October 25, 1966.
J. Lee Rankin, Corporation Counsel (Seymour B. Quel and Benjamin Offner of counsel), for appellant.
Louis J. Lefkowitz, Attorney-General (Henriette Frieder, Ruth Kessler Toch and Daniel Polansky of counsel), for Workmen's Compensation Board, respondent.
No appearance for claimant-respondent.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order affirmed, with costs to respondent Workmen's Compensation Board; no opinion.